- --

                                                                                           FILED
                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
                                                                                            JUN 17 2009
                                                                                      Clerk, U.S. District and
                                                                                         Bankruptcy Courts
Ernest B. Ford,                                )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )      Civil Action No.        09 1105
                                               )
Nan R. Shuker et al.,                          )
                                               )
        Defendants.                            )




                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff s pro se complaint and

application for leave to proceed in forma pauperis. Pursuant to 28 U.S.C. § 1915(e), the Court is

required to dismiss a complaint upon a determination that it, among other grounds, fails to state a

claim upon which relief may be granted or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. § 1915(e)(2)(B)(ii)-(iii).

       Plaintiff, a resident of Washington, D.C., sues a judge of the Superior Court of the

District of Columbia, the United States Attorney's Office for the District of Columbia and

"various agencies" of the Department of Justice under 42 U.S.c. § 1983. CompI. Caption. He

seeks monetary damages of $2,998,000. Plaintiff bases his claim of constitutional violations on

the alleged revelation in a previously dismissed civil action "that no record/transcript exists [or

was retained] ... indicating that Ernest B. Ford ever underwent the legally necessary and

requisite Rule 11 Inquiry prior to a plea of guilty" in Superior Court. CompI. at 2. The

gravamen of the complaint, however, challenges on due process grounds plaintiffs
                                                                                                    -

judgment of conviction and sentence imposed by the Superior Court following his guilty plea.

See id. at 3-9.

        Plaintiff cannot recover monetary damages from Superior Court Judge Nan R. Shuker

because judges are absolutely immune from lawsuits predicated on acts taken, as alleged here, in

their judicial capacity. Forrester v. White, 484 U.S. 219, 225 (1988); Stump v. Sparkman, 435

U.S. 349, 355-57 (1978); Sindram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir. 1993). The

remaining named defendant-a federal agency- is not subject to liability under § 1983 1, but even

if plaintiff were to amend the complaint to add a proper defendant under § 1983's federal analog,

Bivens v. Six Unknown Named Agents 0/ Federal Bureau a/Narcotics, 403 U.S. 388 (1971), he

could not recover monetary damages under the circumstances presented without first establishing

that his conviction has been invalidated by "revers[al] on direct appeal, expunge[ment] by

executive order, declar[ ation of invalidity] by a state tribunal authorized to make such

detennination, or ... a federal court's issuance of a writ of habeas corpus." Heck v. Humphrey,

512 U.S. 477, 486-87 (1994). Plaintiff has not made such a showing here. The complaint

therefore will be dismissed in its entirety. A separate Order of dismissal accompanies this

Memorandum Opinion.




Date: June   li,~O~9                          United States District Judge




       I   Section 1983 creates a cause of action against "[ e]very person" acting under color of
"State or Territory or [] District of Columbia" law who violates rights protected by the
Constitution or federal law. 42 U.S.C. § 1983.

                                                 2